Title: 1773. March 22d. Monday.
From: Adams, John
To: 


       This Afternoon received a Collection of Seventeen Letters, written from this Province, Rhode Island, Connecticutt and N. York, by Hutchinson, Oliver, Moffat, Paxton, and Rome, in the Years 1767, 8, 9.
       They came from England under such Injunctions of Secrecy, as to the Person to whom they were written, by whom and to whom they are sent here, and as to the Contents of them, no Copies of the whole or any Part to be taken, that it is difficult to make any public Use of them.
       These curious Projectors and Speculators in Politicks, will ruin this Country—cool, thinking, deliberate Villains, malicious, and vindictive, as well as ambitious and avaricious.
       The Secrecy of these epistolary Genii is very remarkable—profoundly secret, dark, and deep.
      